DETAILED ACTION
All future responses SHALL be properly marked up amendments of the claim set entered prior to each submission and thus applicant’s response to this action SHALL be based on the claims as filed on 4/22/22 and SHALL be properly marked showing insertions and deletions as noted in MPEP §714(I)(C).
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. 
The Office objects to the submission filed on 4/22/22 because applicant’s Remarks clearly state that “no claims have been amended” yet it is apparent that the claim set, which does not have any markings, is not the claims as entered on 1/27/20 but instead appear to be the claim set submitted with the Reply Brief, filed on 1/18/22. Applicant is advised that a Reply Brief is not considered a submission under 37 CFR§1.1114(d) and MPEP §706.07(h)(II).
A submission under 37 CFR 1.1114(d) and MPEP §706.07(h)(II) includes, but is not limited to, an information disclosure statement, an amendment to the written description, claims, or drawings, new arguments, or new evidence in support of patentability and a Reply Brief will not be considered a submission under 37 CFR 1.114 and is not considered as part of the submission unless restated in the Remarks or incorporated by reference in the Remarks. MPEP §706.07(h)(II).
Given that the claims submitted on 4/22/22 are not the same as the entered claims of 1/27/21 the Office will consider the claim set as constituting an amended set of claims (though the claims are not marked up showing the amendments). The Office notes that applicant has submitted several set of claims in the past which did not include markings showing amendments – see 11/21/2018 claim sets, 2/4/2019 claim set – or claim amendments that do represent prior claim sets – see the difference between 7/13/20 & 1/27/21 claim sets and between 1/27/21 & 4/22/22 claim sets – which causes confusion in the record.
All future responses SHALL be properly marked up amendments of the claim set entered prior to each submission and thus applicant’s response to this action SHALL be based on the claims as filed on 4/22/22 and SHALL be properly marked showing insertions and deletions as noted in the MPEP §714(I)(C).
Thus, as discussed above, the claim set filed on 4/22/22 is being interpreted as an amended set of claims and is being entered as applicant’s submission and the Reply Brief filed on 1/18/22 is not being considered as part of the submission.
The Examiner notes that the 4/22/22 claim set is a combination of the 1/27/22 & 7/13/20 claim sets.
Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 recites the limitation “a rate of 55 gallons of styrenated acrylic elastomeric roof coating to 5 gallons of quick-set formula”. 
For the purpose of examination, based on claim 1 as amended it appears that “rate” should be “ratio” and thus the claim is being interpreted to read “a ratio of 55 gallons of styrenated acrylic elastomeric coating to 5 gallons of quick-set formula”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8-11, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US PG Pub 2008/0038474; hereafter '474) in view of Subotic et al. (US PG Pub 2015/0144250; hereafter ‘250).
Claim 1: ‘474 is directed towards a method for applying a coating to a surface (see title, abstract, & ¶s 4-6), said method comprising:
applying a first coating of asphalt emulsion (¶s 34-35 & 37), wherein the first coating is a coating (the coating is applied on a roof and thus is an asphalt-emulsion roof coating (abstract);
applying a quick-set formula atop said first coating, wherein said quick-set formula sets said first coating, and wherein said quick-set formula comprise a brine solution (¶s 24-25 & 37);
applying a second coating atop said first coating (a second asphalt emulsion is applied ¶s 34-35 & 37), wherein the second coating is a roof coating (the coating is applied on a roof and thus is a roof coating, abstract).
allowing said second coating to cure (the quick-set formula cures the asphalt emulsion; ¶ 30).
‘474 teaches that  4 gal/sq of the first coating is used (¶s 35 & 37) to 0.5 gal/sq of the quick-set formula (¶37). I.e. ‘474 teaches using a ratio of 8:1 by volume of first coating:quick-set formula. 
‘474 teaches that the asphalt-emulsion roof coating can further comprise elastomeric polymers (i.e. the coating is an asphalt-emulsion elastomeric coating and would inherently have some degree of stretch once set; ¶s 18 & 19).
‘474 does not teach that the first and second asphalt-emulsion elastomeric roof coating is a styrenated acrylic elastomeric roof coating.
However, ‘250, which is also directed towards asphalt-emulsion roof coatings (title & abstract) and discloses that styrene-acrylic latex is an art recognized elastomeric polymer additive for said coatings (¶ 34).
It would have been obvious to one of ordinary skill in the art at the time of filing to use styrene-acrylic latex as the specific elastomeric polymer in the asphalt-emulsion elastomeric roof coating of ‘474 because as taught by ‘250, styrene-acrylic latex is an art recognized elastomeric polymer additive for asphalt-emulsion roof coatings and thus would have predictably been suitable as the elastomeric polymer for use in the roof coating of ‘474.
Thus, the combination discloses an asphalt-emulsion elastomeric roof coating which comprises styrene-acrylic latex and thus discloses a styrenated acrylic elastomeric roof coating.
The combination does not explicitly state that the cured asphalt-emulsion elastomeric roof coating “can stretch and return to its original shape without damage” after curing.
However, given that the claim does not recite a specific amount of force applied to stretch the material it is apparent that the claim is open to any amount of force applied which would cause stretching of the material.
The Examiner notes that the coating is an asphalt-emulsion elastomeric coating and would inherently have some degree of stretch once set and that all organic bonds have stretching frequencies and thus organic molecules (and polymeric materials) can be stretched to some degree by some amount of force in which the bonds return their original length without causing damage.
Claim 3: the quick-set formula sets the first coating in under 15 minutes (¶ 42).
Claim 4: further comprising step d) of applying a quick-set formula after step c) (¶s 24-25 & 37).
Claim 5: first and second coatings are liquid-applied (both are emulsions which implies liquid applied, ¶s 12 & 29) and form a seamless membrane used to coat roofs (form a waterproof membrane in which both coatings are applied prior to complete curing which implies a seamless coating and the coatings are used to coat roofs, ¶s 7 & 39).
Claim 6: the brine comprises calcium chloride (¶ 23).
Claim 8: As noted above, the combination teaches applying the roof coating and quick-set formula at a ratio of 8:1 by volume.
The combination does not teach applying at a ratio of 11:1 by volume.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the roof coating and quick-set formula at a ratio of 55:5 (gallons) because it is prima facie obvious to optimize concentrations. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 9: The quick-set formula comprises 4 % by weight salt (Table 2, pg 4).
Claim 10: The quick-set formula can comprise an 8.9:1 (89:10) weight ratio of water to salt (Table 3, pg 4).
Claim 11: ‘474 does not teach that the second coating is applied within 15 minutes.
However, ‘474 does teach that the coatings set up and are rain resistant within 5 minutes (¶42) and that additional layers can be applied to the layers within 24 hours and even on the same day (¶30).
Thus, it is apparent that '474 teaches that the asphalt emulsion plus quick-set application is set up after 5 minutes and that additional layers can be applied in less than 24 hours and thus ‘474 teaches that each layer can be applied in less than 24 hours of each previous layer.
Although the taught range of less than 24 hours is not explicitly the claimed range of within 15 minutes, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 19: ‘474 teaches using a spraying method for application of the materials in steps a, b, & c (¶s 25 & 35) and step b) occurs after step a) (the brine solution is applied after the coating; ¶ 24).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘474 in view of ‘250, as applied above, and further in view of Hanrahan et al. (US PG Pub 2006/0264563; hereafter ‘563) and Fields (US Patent 6,245,850; hereafter ‘850).
Claim 2: Said first and second coating are the same material (the same composition is used for the first and second coating ¶s 34-35 & 37), the surface comprises a roof (¶ 7), and where said first and second coating comprises a protective roofing coating (¶ 7).
The combination does not teach that the first and second coatings are white.
However, ‘563, which is directed towards roof coatings (title), discloses that roof coatings can be white to reflect a high fraction of solar radiation and thereby reduce building energy costs by maintaining a cool roof (¶ 3) and ‘850, which is directed towards asphalt emulsions (title) suitable for roof coatings (col. 1, lines 5-15), discloses that titanium dioxide can be blending with the asphalt emulsion to render a white coating material and thus a white coating (abstract & col. 2, line 45 – col. 3, line 16) which produces a roof coating that has a high reflectivity to solar radiation (col. 3, lines 10-16).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate titanium dioxide into the asphalt-emulsion elastomeric coating of the combination such that the first and second coatings are white because as taught by ‘850, it is recognized in the art additive which is known to produce a white coating that has high reflectivity to solar radiation and thus would have predictably provided the roof coating of the combination with a high reflectivity to solar radiation and in turn redcued building energy costs by maintaining a cool roof.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘474 in view of ‘250, as applied above, and further in view of Bialke (US Patent 5,957,386; hereafter ‘386).
Claim 7: ‘474 teaches using a spraying method for application of the materials in steps a, b, & c (¶s 25 & 35).
‘474 does not teach that a single spray gun is used to apply the asphalt emulsion and the quick-set formula in steps a, b, & c.
However, ‘386, which is directed towards a spray gun (title) discloses a multiple path spray gun for delivering multiple coatings to a surface without first mixing the coating materials (abstract, col. 1, lines 12-22, claim 1). The spray gun of ‘386 is more convenient for users and provides higher efficiency when coating (col. 6, lines 23-27).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the multipath spray gun of '386 as the spraying means such that a single spray gun is used to apply the binder and quick-set solution without mixing them prior to contact to the surface (i.e. the coatings of steps a, b, c, & d) during the coating process of the combination because as taught by ‘386, the multipath spray gun of ‘386 is more convenient for users and provides higher efficiency when coating and thus would have predictably provided the same benefits when used to apply the coatings of the combination.
Response to Arguments
Applicant's arguments filed 4/22/20 have been fully considered but they are not persuasive. 
As noted above, the combination of ‘474 & ‘250 renders claim 1 obvious and the Examiner notes that applicant has not presented any arguments in the submission directed towards the current claim set.
The Examiner notes that the Patent Trial and Appeal Board found that the record supports the substitution of the styrene-acrylic latex of ‘250 for the elastomeric polymer additive in the coating of ‘474 is “no more than the predictable use of prior art elements according to their established functions” (see pg 5, Appeal 2022-001564, 2/23/22).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/Primary Examiner, Art Unit 1759